Citation Nr: 1418845	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with secondary depression and alcohol abuse and traumatic brain injury (TBI), evaluated as 30 percent disabling prior to April 12, 2011.

2. Entitlement to a total rating based upon individual unemployability due to service-connected disabilities prior to April 12, 2011.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for PTSD with depression and a history of alcohol abuse in partial sustained recovery, and assigned an initial 30 percent disability rating, effective from June 24, 2008, and denied entitlement to a TDIU.

In a June 2013 rating decision, the RO recharacterized the Veteran's disability as PTSD with secondary depression, alcohol abuse, and traumatic brain injury (TBI) and granted a 100 percent rating, effective from April 12, 2011.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).

In a July 2013 statement, the Veteran expressed disagreement with the effective date for the award of the 100 percent rating for PTSD.  The effective date question is part and parcel of the initial rating for PTSD, which is on appeal, does not require separate adjudication.

The RO recognized receipt of the Veteran's June 2010 notice of disagreement (NOD) regarding his claim for a TDIU, although the matter was not addressed in the March 2011 statement of the case.  See e.g., RO's August 30, 2010 letter to Veteran.  Nevertheless, the issue of entitlement to a TDIU prior to April 12, 2011 is on appeal as part of the claim for increased initial rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Veteran is in receipt of a 100 schedular rating for PTSD, effective April 12, 2011.  The United States Court of Appeals for Veterans Claims (court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Consideration of entitlement to a TDIU is therefore not warranted from April 12, 2011.  Id.   

The Veteran would not be entitled to a TDIU at the same time he was in receipt of a 100 percent rating based on the same disability.  A TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. 280 (2008).

The issue of entitlement to a separate initial rating for TBI is remanded to the Agency of Original Jurisdiction and is discussed in the REMAND section of this decision.


FINDINGS OF FACT

1.  Since June 24, 2008, PTSD has effectively resulted in total social and occupational impairment.

2.  A TDIU is a lesser benefit than a 100 percent rating for PTSD, and the claims for a TDIU and a higher initial rating for PTSD arose at the same time and is essentially premised on the same evidence.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, since June 25, 2008, the schedular criteria for a rating of 100 percent for his service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.125, 4.130, Diagnostic Code 9411 (2013).

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU. 38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16. (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. at 119, the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Analysis

From October 2008 to June 2009, the Veteran's VA treating psychiatrist noted his combat-related sleep difficulty, suspiciousness, poor impulse control and irritability, possible delusional thinking, and social isolation.  That VA examiner assigned GAF scores ranging from 43 to 46, denoting serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning such as no friends and unable to keep a job.  Although, the August 2009 VA examiner assigned a GAF score of 58 for PTSD, denoting moderate symptoms, the examiner had a more limited opportunity to observe the Veteran.

The evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent evaluation.  Overall, the current level of disability arguably, but not clearly, approximates the criteria for a 100 percent evaluation.  Thus, the Board concludes, with favorable resolution of reasonable doubt, that a 100 percent rating under Diagnostic Code 9411 is warranted, under the regulations currently in effect.  38 C.F.R. § 4.7.

In June 2009, a VA clinic psychiatrist particularly noted the Veteran's extreme difficulties in interpersonal relationships.  The VA Vocational Rehabilitation records indicate that a training program leading to a return to work was contra-indicated for the Veteran in that it might aggravate his existing medical and psychological disabilities.

The March 2010 statement from R.M., the Veteran's friend, describes the Veteran's inability to successfully function in completing his activities of daily living, although 

The August 2009 VA examiner said the Veteran was capable of all independent activities of daily living; but the June 2009 VA clinic psychiatrist's statement shows that the Veteran was chronically homeless and had extreme difficulties in interpersonal relationships that were chronic, as well as difficulty with concentration, impulsivity, suspiciousness and irritability.  The clinic psychiatrist's findings are more probative than those of the VA examiner, given the psychiatrist's repeated encounters with the Veteran over the course of many months.  In these circumstances, therefore, the Board finds that a 100 percent evaluation is warranted for the service-connected PTSD.  See 38 C.F.R. § 4.21(2013) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment). 

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  As the Board has granted the Veteran a 100 percent schedular evaluation herein, it is not necessary to consider whether he is entitled an extra-schedular rating under 38 C.F.R. § 3.321 (2013). 

TDIU

The current claim for a TDIU and an increased rating for PTSD have been recognized as essentially arising at the same time and involving the same evidence.  Hence the grant of an increased 100 percent rating for PTSD from June 24, 2008 renders the claim for a TDIU moot.  Herlehy v. Principi, 15 Vet. App. at 35; see Locklear v. Shinseki, 24 Vet. App. 311, 318, foot note 2 (2011).  The appeal as to the TDIU issue is therefore, dismissed.

As noted above, the Veteran would not be entitled to a TDIU at the same time he was in receipt of a 100 percent rating based on the same disability.  He has other service-connected disabilities.  A TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. at 280.


ORDER

An increased 100 percent rating for PTSD is granted from June 24, 2008, subject to the laws and regulations governing the award of monetary benefits.

The appeal as to entitlement to a TDIU is dismissed.


REMAND

VA has a policy of evaluating all disabling conditions separately.  38 C.F.R. § 4.25(b) (2013).  A remaining question in this case is whether the Veteran is entitled to separate rating for TBI residuals.  An examination is needed to answer this question.

Accordingly, the appeal is remanded for the following:

1.  Afford the Veteran a VA TBI examination.

2.  Adjudicate whether the Veteran is entitled to a separate rating for TBI residuals.

3.  If the appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


